Case 3:19-cv-00879-JPG Document 56 Filed 01/12/21 Page 1 of 10 Page ID #339




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 BRAZEIK EDWARDS,
 KOREE SIMELTON,
 KENNY WAYNE SIMELTON,
 ERIC OLIVER,                                                         Case No. 19–CV–00879–JPG
 SHAMEKA NELSON, and
 JAMIKA C. SUEING,
 Plaintiffs,

 v.                                                                      CONSOLIDATED CASE

 ALEXANDER COUNTY HOUSING
 AUTHORITY,                                                                No. 19–CV–00880–JPG
 JAMES WILSON,                                                             No. 19–CV–00881–JPG
 THOMAS UPCHURCH,                                                          No. 19–CV–01116–JPG
 JOANNE PINK,                                                              No. 19–CV–01253–JPG
 MARTHA FRANKLIN,                                                          No. 19–CV–01328–JPG
 HOUSING AND URBAN DEVELOPMENT,
 and
 BEN CARSON,
 Defendants.

                         MEMORANDUM OPINION AND ORDER

       This is a consolidated civil-rights case. Before the Court are (1) Defendants Housing and

Urban Development and Ben Carson’s Motion to Dismiss for Lack of Subject-Matter Jurisdiction

and Failure to State a Claim, (ECF No. 29) [hereinafter “the Government’s Motion”]; and (2)

Defendants Alexander County Housing Authority, James Wilson, Thomas Upchurch, Joanne Pink,

and Martha Franklin’s Motion to Dismiss, (ECF No. 50) [hereinafter “the Housing Authority’s

Motion”]. The plaintiffs, pro se, did not respond. For the reasons below, the Court:

           •   GRANTS the Government’s Motion and DISMISSES Counts I, II, III, V,
               and VI of each complaint as to Defendants HUD and Ben Carson WITH
               PREJUDICE; and

           •   GRANTS IN PART AND DENIES IN PART the Housing Authority’s
               Motion and DISMISSES Counts I, II, III, V, and VI of Plaintiff Jamika
               Sueing’s complaint in their entirety WITH PREJUDICE.
Case 3:19-cv-00879-JPG Document 56 Filed 01/12/21 Page 2 of 10 Page ID #340




    I.   PROCEDURAL & FACTUAL HISTORY

         The plaintiffs are former residents of the McBride and Elmwood housing developments in

Cairo, Illinois:

             •     “Brazeik Edwards is a 25-year-old African-American woman who lived in
                   [the] Elmwood development since her birth in 1997. She lived with her
                   parents in a three-bedroom unit until she moved to her own two-bedroom
                   unit in Elmwood in 2016 before being forced to move due to the closing of
                   the development.” (Edwards Compl. 3, ECF No. 2).

             •     “Koree Simelton is a 23-year-old African-American woman who has lived
                   in [the] Elmwood development since birth in 1996. She lived with her
                   parents in a three-bedroom unit until being forced to move from the
                   development because of the closing of the housing due to the deplorable
                   conditions.” (K. Simelton Compl. 3, ECF No. 2, Case No. 19-CV-00880-
                   JPG).

             •     “Kenny Wayne Simelton is a 56-year-old African-American man who lived
                   in [the] Elmwood development for approximately 20 years and lived in the
                   McBride Housing Project for 10 years previously. He lived in a three-
                   bedroom unit with his wife, Kimberly, and children Koree and Brazeik
                   Edwards.” (K.W. Simelton Compl. 3, ECF No. 2, Case No. 19-CV-00881-
                   JPG).

             •     “Eric Oliver is a 53-year-old African-American man who lived in [the]
                   Elmwood development for approximately 5 years. He lived in a one-
                   bedroom unit by himself.” (Oliver Compl. 3, ECF No. 2, Case No. 19-CV-
                   01116-JPG).

             •     “Shameka Nelson stands in as representative for his minor children ages 8
                   and 12 lived in [the] Elmwood development until 2017. The children lived
                   with their parents in a six-bedroom unit until being forced to move from the
                   development because of the closing of the housing due to the deplorable
                   conditions.” (Nelson Compl. 3, ECF No. 2, Case No. 19-CV-01253-JPG).

             •     “Jamika Sueing lived in [the] McBride development from 2010–2015 and
                   Elmwood housing development from 2002–2008. She lived with her
                   children in a six-bedroom unit in McBride and a three-bedroom unit at
                   Elmwood Housing until being forced to move from the development
                   because of the abhorrent conditions.” (Sueing Compl. 3, ECF No. 1, Case
                   No. 19-CV-01328-JPG). 1

1
         Aside from their captions and the statements just quoted, the plaintiffs’ complaints are the same. The Court
therefore consolidated them, the lead case being this one.


                                                      —2—
Case 3:19-cv-00879-JPG Document 56 Filed 01/12/21 Page 3 of 10 Page ID #341




        The developments were maintained by the Alexander County Housing Authority (“the

Housing Authority”), a public-housing agency under the oversight of the U.S. Department of

Housing and Urban Development (“HUD”). (Edwards Compl. at 1). The Housing Authority’s

executive director was James Wilson from 1989 to 2013, Martha Franklin from 2013 to 2015,

Thomas Upchurch in 2015, and Joanne Pink from 2015 to 2016. (Id. at 3). Ben Carson is HUD’s

director. (Id. at 4).

        The plaintiffs allege that the Housing Authority “engaged in a pattern and practice of

segregating its public-housing developments by race, even though the United States Department

of Justice previously found that it engaged in the same conduct more than 40 years ago.” (See id.

at 1). “For several years, units located at McBride and Elmwood—including those occupied by

Plaintiffs—were infested with roaches, rats, mice, and bedbugs.” (Id. at 5). “Conditions at

Elmwood and McBride Housing ultimately [led] to physical illness and injury to some residents

including children who lived in the housing developments and were diagnosed with lead

poisoning, asthma, and other disorders caused by the conditions.” (Id. at 2). There was also

“significant gun violence and other crime at McBride and Elmwood, yet [the Housing Authority]

did very little to increase security at these developments.” (See id. at 5). “Approximately 97% of

the residents living in McBride and Elmwood were” Black. (See id. at 4). The apartments provided

to Whites, on the other hand, were “in satisfactory condition” and came with “both security

cameras and security guards.” (See id. at 2). This all occurred “under the watchful eye of HUD.”

(See id.).

        In separate complaints, the plaintiffs contend that the defendants’ actions (1) threaten them

“with imminent and irreparable injury, including deteriorating housing, crime, discrimination,

segregation, and the overpayment of rents”; (2) limit “housing opportunities for racial minorities




                                              —3—
Case 3:19-cv-00879-JPG Document 56 Filed 01/12/21 Page 4 of 10 Page ID #342




and families with children”; (3) “disproportionately denied housing opportunities in Alexander

County to racial minorities and families with children”; and “caused and created a severe hardship

for the plaintiff[s].” (See id. at 6–7). They present these claims for declaratory and monetary relief:

                •   Count I: “Disparate Treatment Based on Race Claim” under
                    the Fair Housing Act against all defendants;

                •   Count II: “Perpetuation of Racial Segregation Claim” under the
                    Fair Housing Act against all defendants;

                •   Count III: “Failure to Affirmatively Further Fair Housing
                    Claim” under the Fair Housing Act against the Housing
                    Authority and HUD;

                •   Count IV: “Racial Discrimination Claim” under Title VI of the
                    Civil Rights Act of 1964 against the Housing Authority;

                •   Count V: “Racial Discrimination Claim” under the Illinois
                    Civil Rights Act of 2003 against the Housing Authority and
                    HUD; and

                •   Count VI: “Disparate Treatment Based on Familial Status
                    Claim” under the Fair Housing Act against all defendants.

(See id. at 7–9).

        The defendants moved for dismissal. Asserting sovereign immunity, Defendants HUD and

Ben Carson seeks dismissal of all the complaints under Federal Rule of Civil Procedure 12(b)(1).

Defendants Alexander County Housing Authority, James Wilson, Thomas Upchurch, Joanne Pink,

and Martha Franklin seek dismissal of Plaintiff Jamika Sueing’s complaint under Rule 12(b)(6) on

statutes-of-limitations grounds.

 II.    LAW & ANALYSIS

        Because neither the Fair Housing Act, Title VI, nor the Illinois Civil Rights Act contains

an unequivocal waiver of the Federal Government’s sovereign immunity, Defendants HUD and

Ben Carson are dismissed from the case. Additionally, Plaintiff Jamika Sueing’s claims under the



                                               —4—
Case 3:19-cv-00879-JPG Document 56 Filed 01/12/21 Page 5 of 10 Page ID #343




Fair Housing Act and the Illinois Civil Rights Act are untimely: Counts I, II, III, V, and VI of her

complaint are dismissed in their entirety.

           A. The Government’s Motion

       Defendants may seek dismissal of a complaint for “lack of subject-matter jurisdiction.”

Fed. R. Civ. P. 12(b)(1). “It always must be remembered that the federal courts are courts of limited

jurisdiction and can only adjudicate those cases that fall within Article III of the Constitution and

a congressional authorization enacted thereunder.” Arthur R. Miller et al., 5B Federal Practice &

Procedure § 1350 (3d ed. 2020).

       As expounded on below, “[t]he United States, as sovereign, is immune from suit save as it

consents to be sued, and the terms of its consent to be sued in any court define that court’s

jurisdiction to entertain the suit.” United States v. Sherwood, 312 U.S. 584, 586 (1941) (internal

citations omitted). Although the Seventh Circuit has resisted referring to this question of sovereign

immunity as “a jurisdictional one,” “it is nevertheless a ‘threshold ground[] for denying audience

to a case on the merits’ ” and is properly presented in a motion under Rule 12(b)(1). See Meyers v.

Oneida Tribe of Indians of Wisc., 836 F.3d 818, 822–23 (7th Cir. 2016). “In all cases, the party

asserting federal jurisdiction has the burden of proof to show that jurisdiction is proper.” Travelers

Prop. Cas. v. Good, 689 F.3d 714, 722 (7th Cir. 2012).

       “The generation that designed and ratified our federal system considered immunity from

private suits central to sovereign dignity. When the Constitution was ratified, it was well

established in English law that the Crown could not be sued without consent in its own courts.”

Alden v. Maine, 527 U.S. 706, 715 (1999). “It is inherent in the nature of sovereignty not to be

amenable to the suit of an individual without its consent.” The Federalist No. 81, at 399 (Alexander

Hamilton) (emphasis in original) (Coventry House Publishing 2015).




                                               —5—
Case 3:19-cv-00879-JPG Document 56 Filed 01/12/21 Page 6 of 10 Page ID #344




        This immunity from suit extends not only to the individual States but also to the Federal

Government itself. See Cohens v. Virginia, 19 U.S. 264, 411–12 (1821) (“The universally received

opinion, that no suit can be commenced or prosecuted against the United States; that the judiciary

does not authorize such suits.”); United States v. Navajo Nation, 556 U.S. 287, 289 (2009) (“The

Federal Government cannot be sued without its consent.”). Thus, “[a] waiver of the Federal

Government’s sovereign immunity must be unequivocally expressed in statutory text and will not

be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (internal citations omitted).

        For all that, the Government contends that it is immune from the plaintiffs’ suit. The Court

agrees. 2

        Fair Housing Act Claim. The Fair Housing Act allows aggrieved parties to “commence a

civil action in an appropriate United States district court . . . to obtain appropriate relief with

respect to such discriminatory housing practice or breach.” 42 U.S.C. § 3613(a)(1)(A). “[I]f the

court finds that a discriminatory housing practice has occurred . . ., the court, in its discretion, may

allow the prevailing party, other than the United States, a reasonable attorney’s fee and costs. The

United States shall be liable for such fees and costs to the same extent as a private person.” Id.

§ 3613(c).

        Courts that have interpreted the quoted section above have concluded that sovereign

immunity bars suits for monetary relief against HUD. E.g., Gregory v. S.C. Dep’t of Transp.,

289 F. Supp. 2d 721, 726 (D.S.C. 2003), aff’d, 114 Fed. App’x 87 (4th Cir. 2004) (“The language

is ambiguous at best; therefore, sovereign immunity is still intact for HUD in this context.”); Peet

v. Sidney, No. 17-cv-1870 (ECT/TNL), 2019 WL 542939, at *3 (D. Minn. Jan. 24, 2019) (“There



2
         The Court recognizes that the Federal Government would not be protected by sovereign immunity for
injunctive relief under the Administrative Procedure Act. See 5 U.S.C. § 702. Given that the McBride and Elmwood
developments were demolished, however, injunctive relief is no longer feasible (nor is it requested).


                                                    —6—
Case 3:19-cv-00879-JPG Document 56 Filed 01/12/21 Page 7 of 10 Page ID #345




is . . . no such waiver for claims for monetary relief under the [Fair Housing Act].”); Super v.

J. D’Amelia & Assocs., LLC, No. 3:09cv831 (SRU), 2010 WL 3926887, at *12 (D. Conn.

Sept. 30, 2010) (“There is no congressional abrogation of sovereign immunity in the [Fair Housing

Act].”). Because the statute cannot, by its plain terms, be considered an unequivocal abrogation of

the Government’s sovereign immunity, this Court holds the same.

       Title VI. Like the Fair Housing Act, Title VI does not abrogate the Federal Government’s

sovereign immunity. See Drayden v. Needville Indep. Sch. Dist., 642 F.2d 129, 133 n.6 (5th Cir.

1981), abrogated on other grounds, Franklin v. Gwinnet Cty. Pub. Schs., 503 U.S. 60, 64 (1992)

(“There has been no statutory waiver of sovereign immunity in Title VI cases.”).

       Illinois Civil Rights Act. The Illinois Civil Rights Act also does not permit suits against the

Federal Government. See 740 Ill. Comp. Stat. § 23/5(a); Neuman v. United States, No. 07-CV-

0362-MJR, 2007 WL 3407442, at *3 (S.D. Ill. Nov. 15, 2007) (“That act provides a cause of action

against only three potential parties: the State of Illinois, its counties, and its local governments.

Thus, [the plaintiff] has failed to show that it could raise a claim against the United States under

that statute, and as a result, has failed to show that the Government has waived its sovereign

immunity.”).

       Because the Federal Government is protected by sovereign immunity, the Court GRANTS

the Government’s Motion and DISMISSES the plaintiffs’ claims as to HUD and Ben Carson

(Counts I, II, III, V, and VI) WITH PREJUDICE.

           B. Alexander County’s Motion

       Defendants may also seek dismissal of a complaint for “failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). “Dismissal under Rule 12(b)(6) . . . is appropriate

when a successful affirmative defense or other bar to relief on the claim is conclusively established




                                              —7—
Case 3:19-cv-00879-JPG Document 56 Filed 01/12/21 Page 8 of 10 Page ID #346




on the face of the complaint. This includes the . . . statute of limitations . . . .” 2 Moore’s Federal

Practice–Civil § 12.34(4)(b) (3d ed. 2020).

        “Statutes of limitations . . . are intended to keep stale claims out of the courts.” Havens

Realty Corp. v. Coleman, 455 U.S. 363, 380 (1982). They “are designed to promote justice by

preventing surprises through the revival of claims that have been allowed to slumber until evidence

has been lost, memories have faded, and witnesses have disappeared. Order of R.R. Telegraphers

v. Ry. Express Agency, 321 U.S. 342, 348–49 (1944). “As a general matter, a statute of limitations

begins to run when the cause of action ‘accrues’—that is, when ‘the plaintiff can file suit and

obtain relief.’ ” Heimeshoff v. Hartford Life & Accident Ins. Co., 571 U.S. 99, 105 (2013). This is

typically “when the injury occurred or was discovered.” Statute of Limitations, Black’s Law

Dictionary (11th ed. 2019).

       “[B]ecause complaints do not have to anticipate affirmative defenses to survive a motion

to dismiss,” district courts may only dismiss a complaint on statute-of-limitations grounds when

“the allegations in the complaint itself set forth everything necessary to satisfy the affirmative

defense, such as when a complaint plainly reveals that an action is untimely under the governing

statute of limitations.” United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005). This is

presumably why the defendants only seek dismissal of Sueing’s complaint—the other defendants

either fail to state when they moved out of the housing developments or do so ambiguously.

According to Sueing’s complaint, however, she moved out of the Elmwood development in 2015.

Her claims, therefore, began accruing then—the day she last suffered an injury.

       Fair Housing Act. “The Fair Housing Act requires that a suit be filed within two years

‘after the occurrence or termination of an alleged discriminatory housing practice.’ ” Tyus v. Urban

Search Mgmt., 102 F.3d 256, 265 (7th Cir. 1996) (quoting 42 U.S.C. § 3613(a)(1)(A)). Sueing’s




                                               —8—
Case 3:19-cv-00879-JPG Document 56 Filed 01/12/21 Page 9 of 10 Page ID #347




Fair Housing Act claim began accruing in 2015, so she had to sue by 2017. Because she did not

sue until 2019, her Fair Housing Act claim is time-barred.

       Title VI. The statute of limitations applicable to claims under Title VI of the Civil Rights

Act of 1964 is less clear. Title VI itself does not supply one. In Beard v. Robinson, however, the

Seventh Circuit held that “the Illinois five-year statute of limitations applies to statutory claims

brought under the Civil Rights Acts.” 563 F.2d 331, 338 (7th Cir. 1977) (emphasis added). The

defendants, on the other hand, assert that the statute of limitations is two years, pointing to the

Seventh Circuit’s decision in Campbell v. Forest Preserve District, 752 F.3d 665, 667 (7th Cir.

2014). But that case had nothing to do with Title VI. Rather, on the page cited by the defendants,

the court clarified that claims brought under 42 U.S.C. §§ 1981 and 1983 are “governed by the

forum state’s personal-injury statute of limitations”—two years in Illinois. Id. (citing Goodman v.

Lukens Steel Co., 482 U.S. 656, 660–62 (1987) (§ 1981 claims); Wilson v. Garcia, 471 U.S. 261,

276–79 (1985) (§ 1983 claims)). The defendants’ reading of Campbell—extending the two-year

statute of limitations to Title VI claims—is overbroad given that the Seventh Circuit has never

overruled Beard. The Court agrees instead with Judge Bua of the Northern District of Illinois:

               Defendants maintain that the two-year statute of limitations for
               personal-injury actions should apply to Lewis’ Title VI claim.
               Essentially, defendants ask this court to extend the Supreme
               Court’s rulings in Wilson and Goodman to the context of Title VI.
               The Court declines to do so. In Beard v. Robinson, the Seventh
               Circuit established a five-year statute of limitations for all actions
               brought under the Civil Rights Acts. Until the Supreme Court
               defines a limitations period for Title VI actions, or until the
               Seventh Circuit overturns Beard, the statute of limitations adopted
               by Beard shall continue to govern Title VI claims presented to this
               court.

Lewis v. Russe, 713 F. Supp. 1127, 1232 (N.D. Ill. 1989) (internal citations omitted); accord Allen

v. Bd. of Governors of State Colleges & Univs., No. 93 C 380, 1993 WL 69674, at *2 (N.D. Ill.




                                              —9—
Case 3:19-cv-00879-JPG Document 56 Filed 01/12/21 Page 10 of 10 Page ID #348




1993). So because Sueing had five years from 2015—until 2020—to file her Title VI claim, it was

brought within the statute of limitations.

       Illinois Civil Rights Act. Claims under the Illinois Civil Rights Act are subject to a two-

year statute of limitations. 740 Ill. Comp. Stat. § 23/5(b). Like the Fair Housing Act claim,

therefore, Sueing’s claim under the Illinois Civil Rights Act is untimely.

       Because Sueing’s Complaint is partly time-barred, the Court GRANTS IN PART AND

DENIES IN PART the Housing Authority’s Motion and DISMISSES Counts I, II, III, V, and VI

of Plaintiff Jamika Sueing’s complaint in their entirety WITH PREJUDICE.

III.   CONCLUSION

       The Court:

           •   GRANTS the Government’s Motion and DISMISSES Counts I, II, III, V,
               and VI of each complaint as to Defendants HUD and Ben Carson WITH
               PREJUDICE; and

           •   GRANTS IN PART AND DENIES IN PART the Housing Authority’s
               Motion and DISMISSES Counts I, II, III, V, and VI of Plaintiff Jamika
               Sueing’s complaint in their entirety WITH PREJUDICE.

       IT IS SO ORDERED.

Dated: Tuesday, January 12, 2021
                                                     S/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE




                                             — 10 —
